Title: To Thomas Jefferson from David Ross, [7] April 1781
From: Ross, David
To: Jefferson, Thomas


Richmond [7] Apr. 1781. Acknowledges a letter of this date “with Genl. Spotswood’s letter which is now return’d. In obedience to your reccomendation I have extended the Contract for Catridge Boxes and belts to 2000 More, judging the price reasonable, if the exchange can be adjusted by the price of Tobacco.” Has written “to the General” on the subject of the exchange “and allowed him to draw for a part of the Money in terms of his letter”; encloses his letter “to be forwarded when you write to him.”
